Order filed February 28, 2013.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01150-CV
                                   ____________

   D.R. HORTON—TEXAS, LTD., AND DHI MORTGAGE COMPANY,
                            Appellants

                                         V.

          WILLIAM BERNHARD AND NADIA BERNHARD, Appellees


                      On Appeal from the 23rd District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 61112


                                    ORDER

         The notice of appeal in this case was filed December 7, 2012. The clerk’s
record was filed January 28, 2013. An appellant’s brief on behalf of D.R. Horton
—Texas, Ltd. was filed February 22, 2013. Our records show that the appellate
filing fee of $175.00 has not been paid. Therefore, the court issues the following
order:
      Appellants are ordered to pay the filing fee in the amount of $175.00, or
provide evidence of payment, to the Clerk of this court on or before March 15,
2013. See Tex. R. App. P. 5. If appellants fail to comply with this order, the appeal
will be dismissed. See Tex. R. App. P. 42.3(c).



                                  PER CURIAM




                                         2